.i
 :
 -r
5
i .’       OFFICE OFTHEATTORNEY        GENERALOFTEW
                              AUSTIN
       i




                       .,..   :.. .i’,l,
              .:,w8oba~qaqat, to.%lyA,.l937, mrlOUe tax-
                                       peld lnata~llaents
            pa~~~,a.-.ia;.,S~~,~l~iadontt,.              on
            drXfnqarot taxosrl~~!.%W,t6xoo1leato-Fwho rsaalvad
            ~suoh--,pa~at8~relienrd'~ao.
                                       April 25, 1940, am! was
            lgdiatad S& aia-appropxlatlonof.pubfia    monsye,
            ~lnolud~~~there~dr~lnqa~nt  taxea. The mtiar in
            M&ohJ~thu -taxemran patd was held valid,In a Cr5.e
                              0tlt,0r suah ?i~~&ation, and
            fnal 0a6a &s?$w~JI@
           "whloh naa appralad. Howall v. state,.146 s. VI,
            (2ridI
                 747.
Ronoreble     Ban 3. Dean, kaea 2


           “The bondsaen of the ,Ct::Ttehae puld Into thr
     .?tete the amount o? such partial payment of mch
     drliaquant taxaa so oonvartad by said offlolal       80
     wac alloo::tad    tc, t&u State. ‘me Coiact,y has in (I
     suit aminet the tar. collector     and his bondsman
     recuverad    judgment for the ocunC~'e part of such
      adinpbnt taxrr.
           Wndrr the provlsioa   of 73361,, Rcviaad Ftat-
      utus, tbr intarast end pnalt!e8   03 all fie vslo?aa
     taxes thfrt wcro dclfnquent on or bafora    3ulg 1,
     1940, erfl rmlttad if t!le TaXlJ?i3rpBJwld In f&l1
     on or before IPovomber 1, 1941.
            Van thetie taxpayers MO have a?ade thsee psr-
     tie1 payment8 on their delinquent texe8 now 00~
     la and Lander the bulnnoe duet on tha taxer) without
     the paymnt of penalty and lntersat7     Xn othrr
     wordy, ado they oooupy the seine statue ma If no par-
     tial paycwmt had bawt A&I&J,or,would they ba so-
     r,uirotl to pay penalty and lnteraet?W
            ‘iloucr Bill 76, ,ioka ul the 47th la irlabura,    1?4l,
her brsa oodlfiad     id Vernon's aa Article  733 t i end providea
In.;F8rC-.aa.jZQ~~~~;*a!..~;I'
             “That all interrat and psnaltiao           that have
     aacrued on all. ad valoram 8nd~poll tsars that
     wera dalin@mt        on or before July 1, 19&O, duel
     the Ztste, sng acauntg, oemon rchool dlstrlot,
     road district,     lame Improvemnt district,              writer
     lru~rorefmnt (1is trlti t ) 3rd wrtsr oc‘ntrol       alla ir-
     provamu~S Uictrict,       Prrigatiar, Eiat&ct,         and other
     Uefincd subdivisions        cf t&e Et;te (3~3, rubjeet to
     the prcvislone     hera%cbefare       and herelnafter      con-
     tuincU, such interer:t        ?nE pencIties      on dalin-
     Ti:ent. ad valorem :.nd roll, texar due Cities,            t.3wc.9,
     &rid vi1la;ee   , 2~16 s~ecir.1 school diatriate,          and
     iudegzndeat EC~;C.C~    fiictr:ot;,)      s!ssl.l be s+nd the
     8m6 0x6 :sreby selsased,           ;.zovidsd said ad valorare
     c:i:,d X011 t.?Xte ~1’8 giid cn 03; before Novsdbsr 1,
     1941.     It is ~rcvidod     tL::.t t:.a 1~ ovisiona    hereof
     s.ti.911 net appl-, to cltles,       toans,  :*nti VSllapeR,
     and special    schocl   : is tricts,     and 5odependant
     ec!iool Cif3bsicte,   unlees arid linti. the +y~~ernSn~
     l~s?.~:of sr~y Filch city, tows, or villcsl;r, or spe-
         ala1 rohool aletriote,ana independenttown, or
         ,tlUagr; or rjwlal aohool district,.              or lntiepena-
         enItbohool dintriot rtna8 thet              uauras$ or exaea-
         rtri.~,d~ratait-Aa   :Che~ patent      .diaa ~valorea and 011
         kxia      h*8 ~~odorrodi gala thali an .extenbion of t %al
         for thr payment of enoh'delinquentea veloreatoaa
         poll taxi8 *Ill promote ana aooelerate~theool-
      . &eotlon thereor, whereupon rueh govern                     boar
         rhall adopt a re8olotIon 0F ordInanoe et            '"fdrnolng
        ~raokflaUln&,.and~apon.thoroom-ding oi:.saohfind-
         irrgr.,ot, hot. the-prOvlrlm8 ot Bhi8,.Aot, rhall              ba.
 - .:’   .in.~full.  roroo~ and :e,iiect~-so     to’ my  paoh,: olt
 '      .:or:tlllage,~.or.   spstiial.bohool       .qistrlot;:or
   .~'~~.GTpatieat,80hool    418tzlot. ~1% %n herrby l          xprearly
  :_:  ..,8na  '8r  0IfIosll~~ldc~           th8t    pepsltk*.and     In-
.L $i.$wke          herela~rrls~re4a%e raloarid only on delln-, "
  i-.,:~ qq8gt e+,ralorei!~'an4       poll taxrr.en4onao other
  ..    :tiq*p..'., ~..'T
              ' n* * :+

                 %OOi 3.~ Anyone deslrin(l     to pay st one time.
        all    the d~lInqaen$tare8~fox only one year wherein
          ruoh taxer.arr arllnqurntfor more than one rear
          ahall ha~e’the :ni@t.to      per the 8ame ..buit.
                                                        without
          mmlr8ion.of penaitlea an4 lntere8t; .pr6vl&ed,      ,.
          howwar, tha.D.;a~per8on8 avaUIn6 them8elVa8
          of $he beniiL8k-M       this-Aot rhall~be~nqu%red $4
          $ar all dallnquent,advalore&taxo8 aae the State
          ana ooantqf on~any.8peoltlo~ 'plea*of property on
      ..:-’
          rhlah, Mob: t8xrr atie d,oUnquent berore the pun-
          altIee~.and intorunt     m8y be relea8ed a8 herein
          protIded; oonditlonea t&t a 8ix per sent (6$)
          panalty on the total amount aelinquent~be      paid
          on woh property.
                n* + *n

                Tkhdepartmeat       oonotnrea   the. above quoted beotlona
  or aale ~ourr Bill 76 In opinion iw. O-3657 ana hela ae
  r01~0tmt
               wOalr~optaion18 thet undar the Aob n6 pamlty
        on delinquent  taxes will be chargeableby the State
        sna County, or by other politlaal subdlviefons